Citation Nr: 1515251	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  15-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to two months employment adjustment allowance related to the Veteran's Vocational Rehabilitation & Employment (VR&E) program.

[The issues of whether new and material evidence was received to reopen the claim of entitlement to service connection for a right knee disability, entitlement to compensation under 38 U.S.C. § 1151 for gall bladder removal, entitlement to increased ratings for bilateral pes planus, hammertoes of both feet, residuals of bunionectomies of both feet, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are addressed in a separate decision.]


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to November 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 administrative decision of the VR&E office within the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within both Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of the September 2013 administrative decision, the RO denied the Veteran's claim for two months of employment adjustment allowance.  In October 2013, the Veteran filed a notice of disagreement (NOD) with the decision.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following action:

An SOC on the claim for two months employment adjustment allowance related to the Veteran's VR&E program should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to the issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




